PER CURIAM.
James Jefferson appeals an order denying his motion for postconviction relief. We reverse in part and remand for further proceedings solely on the claim that trial counsel was ineffective for failing to call Ms. Williams and the defendant as witnesses at trial. Under the applicable standard of review, [o]n appeal from the denial of relief, unless the record shows conclusively that the appellant is entitled to no relief, the order shall be reversed and the cause remanded for an evidentiary hearing or other appropriate relief.” Fla. R.App. P. 9.141(2).
The limited record now before us does not conclusively refute the claim of defendant-appellant on this point. We therefore remand so that the trial court may identify those parts of the record which conclusively refute the defendant’s claim, or alternatively, conduct an evidentiary hearing.
We affirm the order denying postconviction relief on the defendant’s remaining claims.
Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.